DLD-170                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1208
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                              DANIEL R. SIDDONS,
                                             Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2:07-cr-00717-001)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 26, 2012
              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: May 15, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       On January 9, 2012, appellant Siddons—a federal prisoner currently incarcerated

at FCI Fort Dix in New Jersey—filed a document entitled “Motion for Clarification of the

Record” on his criminal docket in the United States District Court for the Eastern District

of Pennsylvania. While emphasizing that he was “not asking for any adjustment or relief
from his judgment and conviction,” Siddons demanded that the District Court clarify the

factual bases of certain findings and rulings, such as its conclusions “as to the credibility

and veracity of the testimony from” his former attorneys. Far from being a neutral filing

with greater clarity as its sole aim, the motion obviously challenged the factual findings

in question; moreover, it also requested relief that would imply the modification of

Siddons’s conviction and sentence, such as by adjustment to the restitution order. 1 The

District Court denied the motion as frivolous, and Siddons timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291; and, as we agree with the District

Court that the motion is frivolous, we will summarily affirm its order. Murray v.

Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4;

I.O.P. 10.6. Siddons points to no law, rule, or procedure that would compel the District

Court to make the “corrections” he seeks. Indeed, focusing on “the function of the

motion, [and] not its caption,” Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984), it is

clear that Siddons was attempting, in a circuitoust fashion, to challenge his conviction or

sentence. He continues to do so on appeal, arguing that the District Court “ignore[d]

salient facts which would otherwise prove favorable” to him, and describing the adverse

factual findings made as “[s]imply . . . wrong.” The obvious time to raise these

arguments, of course, was on direct appeal. See United States v. Siddons, 660 F.3d 699,

709 (3d Cir. 2011) (affirming the judgment of sentence). Siddons may otherwise bring

his challenge through a permissible form of collateral attack, such as a motion to vacate


1
 E.g., “because this Court ignored salient facts by choosing expediency and cronyism
over being thorough, it utterly failed in its obligation to provide all those adversely



                                              2
under 28 U.S.C. § 2255. But he is in no position to demand that the District Court

explain aspects of its ruling—many of which it has already clarified at great length, see

United States v. Siddons, Criminal No. 07-717, 2009 U.S. Dist. LEXIS 115193, at *8–21

(E.D. Pa. Dec. 10, 2009)—under the otherwise-innocuous label of “clarification.”

       In sum, and for the foregoing reasons, we will summarily affirm the order of the

District Court.




affected in this case with equal legal recourse . . . .”



                                                3